Citation Nr: 0313263	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-08 918A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine secondary to the service-
connected bilateral knee injuries.

2.  Entitlement to an increased rating for a left knee injury 
with patellectomy, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for a right knee 
injury, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which continued a 30 percent 
disabling rating for a left knee injury with patellectomy and 
a 20 percent disabling rating for a right knee injury.  This 
matter also comes before the Board on appeal from a January 
1999 rating decision of the Montgomery RO which denied a 
secondary service connection claim for degenerative arthritis 
of the lumbar spine and TDIU.  The appeals were merged in 
October 2002.

The veteran's claims of entitlement to an increased rating 
for a left knee injury with patellectomy, an increased rating 
for a right knee injury, and TDIU are addressed in the REMAND 
portion of the instant decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Service connection is currently in effect for a left knee 
injury with patellectomy and a right knee injury.

3.  The veteran's degenerative arthritis of the lumbar spine 
is the result of his service-connected bilateral knee 
injuries.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
entitlement to service connection for degenerative arthritis 
of the lumbar spine as secondary to the service-connected 
bilateral knee injuries, is granted. 38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the claim of 
entitlement to secondary service connection for degenerative 
arthritis of the lumbar spine resolved in this determination, 
the Board finds that further development of this issue under 
the Veteran's Claims Assistance Act of 2000 (VCAA) and/or 
previously existing law is not necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In addition, disability, which is proximately due to, or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

Analysis 

The veteran and his representative contend that he is 
entitled to service connection for degenerative arthritis of 
the lumbar spine as secondary to his service-connected 
bilateral knee injuries.  The record reflects that the 
veteran is service connected for a left knee injury with 
patellectomy, currently evaluated as 30 percent disabling, 
and a right knee injury, currently evaluated as 20 percent 
disabling.
    
The pertinent evidence is as follows.  Medical records 
associated with the claims folder shows that the veteran 
first began complaining of back pain upon VA examination in 
November 1973.  The veteran presented with subjective 
complaints of right knee pain hurting all the way up the 
veteran's leg to his back.  A VA hospitalization discharge 
summary dated in June 1981 also contained complaints of back 
pain.

The first x-ray evidence of degenerative arthritis was 
documented in May 1985.  The veteran presented to VA on an 
outpatient basis with complaints of low back pain.  There was 
radiographic evidence of degenerative arthritis of the lumbar 
spine.  VA outpatient treatment records dated between 
February 1986 and February 1988 note chronic back pain.  

Private medical records from Dr. T.J.B. of the Bone and Joint 
Clinic dated between July 1982 and August 1988 contain 
complaints of back and knee pain.  In an August 1988 letter, 
Dr. T.J.B. opined the way the veteran ambulated caused him 
traumatic low back strain. 

VA outpatient treatment records dated in December 1988 
contain complaints of low back pain.  Records from the 
Associated Pain Clinic dated in September 1989, revealed that 
the veteran's low back pain was due to intervertebral disc 
disease with myelopathy of L3-4.  

VA hospitalization records dated between June 1998 and July 
1998, indicate the veteran was hospitalized for a 3-week 
chronic pain program.  The veteran presented with complaints 
of low back pain and knee pain.  The veteran's chronic low 
back pain etiology was felt to be myofascial versus 
degenerative arthritis.  VA outpatient treatment records 
dated between February 1997 and August 1998 continue to 
document complaints of knee pain and back pain.  X-rays of 
the veteran's lumbar spine in May 1998 revealed mild disc 
bulge with stenosis.

Upon VA examination in August 1998, the veteran complained of 
chronic low back and knee pain.  The veteran was diagnosed 
with degenerative changes of the lumbar spine.  The examiner 
opined, "I do not think this is due to his service-connected 
knee condition."

A May 1997 medical opinion from Dr. H.T.K., indicated that 
the veteran's complaints of low back pain were "probably 
related to the bilateral knee pain and limping."

Finally, the veteran presented testimony before the 
undersigned Board member in September 2002.  The veteran 
testified that he was told that his back problems were 
related to his service-connected bilateral knee injuries.

The Board has thoroughly reviewed the evidence of record, to 
include VA outpatient treatment records, VA examination 
reports, private medical records, and testimony provided by 
the veteran before the RO and the Board; and concludes, that 
based on the evidence above, specifically, the opinions of 
Dr. T.J.B., the August 1998 VA examiner, and Dr. H.T.K, there 
exists an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
veteran's claim. 38 C.F.R. § 3.102.  The Board finds the 
veteran's statements that he was told his degenerative 
arthritis of the lumbar spine was caused by the service-
connected knee injuries, to be consistent and credible with 
respect to the evidence contained within the claims folder.  
Thus, resolving all reasonable doubt in favor of the veteran, 
service connection for degenerative arthritis of the lumbar 
spine as secondary to the service-connected bilateral knee 
injuries, is granted. Id.


ORDER

Entitlement to degenerative arthritis of the lumbar spine as 
secondary to the service-connected bilateral knee injuries, 
is granted.


REMAND

The veteran has also filed claims of entitlement to an 
increased rating for a left knee injury with patellectomy, 
currently evaluated as 30 percent disabling, an increased 
rating for a right knee injury, currently evaluated as 20 
percent disabling, and TDIU.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary."); see also Bernard v. Brown, 4 Vet. App. 384 
(1993)(Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  These provisions allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without securing a waiver.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
result is that the RO must notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the claims, what evidence VA will develop, 
and what evidence the veteran must furnish.  See Quartuccio, 
supra.   

On an earlier review of the claims folder, the Board found 
that the veteran had not been properly notified of the 
enactment of the VCAA, to include VA's duty to assist and 
VA's duty to notify the veteran of any outstanding evidence.  
On January 7, 2003, the Board attempted to cure the 
deficiency and mailed a VCAA letter to the veteran pursuant 
to authority previously granted by 38 C.F.R. § 
19.9(a)(2)(ii).  The veteran was given 30 days to respond.  
The Federal Circuit in Disabled American Veterans, found that 
the 30-day response period imposed on an appellant by the 
Board for further evidence, clarification of evidence, 
correction of a procedural defect, or any other action 
essential for proper appellate decision, was contrary to 
38 U.S.C.A. § 5103(b).  Pursuant to 38 U.S.C.A. § 5103(b)(1) 
the appellant has one year from the date of notification, to 
provide any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As such, the veteran's claims must 
be remanded for further notification of the VCAA and 
allowance of a proper response time. 

The Board also notes, in his September 2002 Travel Board 
hearing, the veteran indicated that he was a recipient of 
Social Security Income.  It does not appear from the claims 
folders, that attempts were made to secure these records.  In 
addition, the veteran also testified that he attempted to 
seek vocational rehabilitation from VA, but was turned down 
due to the severity of his medical condition.  The veteran's 
vocational rehabilitation folder has not been associated with 
his claims folders.  Pursuant to 38 U.S.C.A. § 5103A(a)(3), 
VA shall assist in obtaining relevant records held by a 
Federal department or agency that the veteran has adequately 
identified.  The Board finds that the veteran has adequately 
identified relevant records to his claim, and they should be 
obtained. 
 
Because of the court decision in Disabled American Veterans, 
supra, and for the reasons listed above, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  

2.  The RO should obtain all records from 
the Social Security Administration, to 
include all awards of supplemental 
security income and any underlying 
records used in reaching the 
determination.

3.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folders.

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for a 
left knee injury with patellectomy, 
currently evaluated as 30 percent 
disabling, an increased rating for a 
right knee injury, currently evaluated as 
20 percent disabling, and TDIU.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  The veteran should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



